Name: Commission Directive 98/63/EC of 3 September 1998 amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (Text with EEA relevance)
 Type: Directive
 Subject Matter: employment;  education;  health
 Date Published: 1998-09-15

 Avis juridique important|31998L0063Commission Directive 98/63/EC of 3 September 1998 amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (Text with EEA relevance) Official Journal L 253 , 15/09/1998 P. 0024 - 0026COMMISSION DIRECTIVE 98/63/EC of 3 September 1998 amending Council Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 49, Article 57(1) and (2), first and third sentences, and Article 66 thereof,Having regard to Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (1), as last amended by Commission Directive 98/21/EC (2), and in particular Article 44a thereof,Whereas the United Kingdom has made a reasoned request for the designations of neurological surgery, general (internal) medicine, orthopaedics, pathological anatomy and psychiatry to be amended for that Member State in the list of specialised medicine common to all Member States;Whereas Luxembourg has made a reasoned request for the designations of clinical biology, gastro-enterological surgery, nuclear medicine, maxillo-facial surgery, and dental, oral and maxillo-facial surgery to be included for that Member State in the list of specialised medicine peculiar to two or more Member States;Whereas Greece has made a reasoned request for the designation of radiotherapy to be amended for that Member State in the list of specialised medicine peculiar to two or more Member States;Whereas the United Kingdom has made a reasoned request for the designations of microbiology-bacteriology, thoracic surgery, cardiology, venereology, diagnostic radiology, radiotherapy, geriatrics, renal diseases, communicable diseases, and community medicine to be amended for that Member State in the list of specialised medicine peculiar to two or more Member States;Whereas Greece has made a reasoned request for the designations of vascular surgery and community medicine to be included for that Member State in the list of specialised medicine peculiar to two or more Member States;Whereas Belgium, Ireland and the United Kingdom have made reasoned requests for accident and emergency medicine to be included for those Member States in the list of specialised medicine peculiar to two or more Member States;Whereas Denmark, Spain, Italy, Ireland, Finland, Sweden and the United Kingdom have made reasoned requests for clinical neurophysiology to be included for those Member States in the list of specialised medicine peculiar to two or more Member States;Whereas the measures laid down by this Directive conform with the opinion of the Committee of Senior Officials on Public Health set up by Council Decision 75/365/EEC (3),HAS ADOPTED THIS DIRECTIVE:Article 1 Article 5(3) of Directive 93/16/EEC is hereby amended as follows:(a) under 'neurological surgery`, the designation 'neurological surgery` appearing opposite 'United Kingdom` is replaced by the designation 'neurosurgery`;(b) under 'general (internal) medicine`, the designation 'general medicine` appearing opposite 'United Kingdom` is replaced by the designation 'general (internal) medicine`;(c) under 'orthopaedics`, the designation 'orthopaedic surgery` appearing opposite 'United Kingdom` is replaced by the designation 'trauma and orthopaedic surgery`;(d) under 'pathological anatomy`, the designation 'morbid anatomy and histopathology` appearing opposite 'United Kingdom` is replaced by the designation 'histopathology`;(e) under 'psychiatry`, the designation 'psychiatry` appearing opposite 'United Kingdom` is replaced by the designation 'general psychiatry`.Article 2 Article 7(2) of Directive 93/16/EEC is hereby amended as follows:(a) under 'clinical biology`, the following is added:>TABLE>;(b) under 'microbiology-bacteriology`, the designation 'medical microbiology` appearing opposite 'United Kingdom` is replaced by the designation 'medical microbiology and virology`;(c) under 'thoracic surgery`, the designation 'thoracic surgery` appearing opposite 'United Kingdom` is replaced by the designation 'cardio-thoracic surgery`;(d) under 'vascular surgery`, the following is added:>TABLE>;(e) under 'cardiology`, the designation 'cardio-vascular diseases` appearing opposite 'United Kingdom` is replaced by the designation 'cardiology`;(f) under 'venereology`, the designation 'venereology` appearing opposite 'United Kingdom` is replaced by the designation 'genito-urinary medicine`;(g) under 'diagnostic radiology`, the designation 'diagnostic radiology` appearing opposite 'United Kingdom` is replaced by the designation 'clinical radiology`;(h) under 'radiotherapy`, the designation 'Ã Ã ªÃ ´Ã ©Ã ­Ã ¯Ã ¨Ã ¥Ã ±Ã ¡Ã °Ã ¥Ã µÃ ´Ã ©Ã ªÃ ` appearing opposite 'Greece` is replaced by the designation 'Ã Ã ªÃ ´Ã ©Ã ­Ã ¯Ã ¨Ã ¥Ã ±Ã ¡Ã °Ã ¥Ã µÃ ´Ã ©Ã ªÃ  - Ã Ã £Ã ªÃ ¯Ã «Ã ¯Ã £Ã Ã ¡` and the designation 'radiotherapy` appearing opposite 'United Kingdom` is replaced by the designation 'clinical oncology`;(i) under 'geriatrics`, the designation 'geriatrics` appearing opposite 'United Kingdom` is replaced by the designation 'geriatric medicine`;(j) under 'renal diseases`, the designation 'renal disease` appearing opposite 'United Kingdom` is replaced by the designation 'renal medicine`;(k) under 'communicable diseases`, the designation 'communicable diseases` appearing opposite 'United Kingdom` is replaced by the designation 'infectious diseases`;(l) under 'community medicine`, 'Greece: Ã Ã ¯Ã ©Ã ­Ã ¹Ã ­Ã ©Ã ªÃ  Ã Ã ¡Ã ´Ã ±Ã ©Ã ªÃ ` is added and the designation 'community medicine` appearing opposite 'United Kingdom` is replaced by the designation 'public health medicine`;(m) under 'gastro-enterological surgery`, the following is added:>TABLE>;(n) under 'nuclear medecine`, the following is added:>TABLE>;(o) under 'maxillo-facial surgery (basic medical training)`, the following is added:>TABLE>;(p) under 'dental, oral and maxillo-facial surgery (basic medical and dental training)`, the following is added:>TABLE>;(q) the following two items are added:'- accident and emergency medicine>TABLE>- clinical neurophysiology>TABLE>.Article 3 Article 27 of Directive 93/16/EEC is hereby amended as follows:(a) under 'First group (five years)`, the following is added:'- accident and emergency medicine`;(b) under 'Second group (four years)`, the following is added:'- clinical neurophysiology`.Article 4 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 1999. They shall forthwith inform the Commission thereof.The provisions adopted pursuant to this paragraph shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by the Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field covered by this Directive.Article 5 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.Article 6 This Directive is addressed to the Member States.Done at Brussels, 3 September 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 165, 7. 7. 1993, p. 1.(2) OJ L 119, 22. 4. 1998, p. 15.(3) OJ L 167, 30. 6. 1975, p. 19.